R. M. Maher, P.J.
(concurring). I agree with Judge Bronson that the defendant’s conviction must be reversed because the trial court failed to address the defendant personally as to the rights waived by a guilty plea. I write separately, however, to state the grounds upon which I distinguish this case from People v Lockett, 413 Mich 868; 318 NW2d 31 (1982). When Lockett was before this Court, see People v Lockett, 111 Mich App 405; 314 NW2d 640 (1981), it was apparently assumed by the parties and by this Court that the trial judge did not personally advise the defendant of his right of confrontation. The only issue, therefore, was whether the plea-taking form was sufficient to supply this information. The Supreme Court, however, apparently found that the trial judge did personally advise the defendant as to his right of confrontation. The Court concluded that "the judge’s advice on the record demonstrates *718that the defendant was sufficiently advised of his right of confrontation”. 413 Mich 868. Consequently, the Court did not need to — and did not— reach the issue as to whether a plea-taking form can substitute for the trial court’s advice on the record. The Supreme Court’s ruling in Lockett, therefore, does not apply to the instant case because it did not resolve the issue which is now before this Court.